BOYD, Justice.
In a certiorari proceeding before the District Court of Appeal, Second District, the constitutional validity of a statute was directly passed upon for the first time in this cause. We have jurisdiction of this appeal. Article V, Section 3(b)(1), Florida Constitution.
Subsection (3) of Section 494.08, Florida Statutes, was declared unconstitutional by the District Court. We agree and, because the opinion of the District Court1 is so well written and reasoned, we adopt it as our own.
 We hereby declare subsection (3) of Section 494.08, Florida Statutes, unconstitutional.2 The cause is remanded for proceedings consistent with this opinion. We approve the District Court’s remand for reconsideration of a lesser penalty appropriate for guilt of the remaining two specifications.
It is so ordered.
OVERTON, C. J., and ADKINS, ENGLAND, SUNDBERG and HATCHETT, Jj., concur.

. Income Development Corp. v. Lewis, 336 So.2d 440 (Fla. 2d DCA 1976).


. The Legislature may regulate mortgage broker fees and commissions, but it must be done in a way that will give mortgage brokers better notice of what fees and commissions are excessive.